DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3, 4, 6, 8, 14, 15, 17, 21, 22, 24, drawn to a method of using a protein that targets TRPC3 to increase TRPC3 expression/activity, classified in 530.
II. Claims 1-4, 6, 8, 14-17, 21, 22, 24, drawn to a method of using a protein that targets TRPC3 to decrease TRPC3 expression/activity, classified in 530.
III. Claims 1, 3, 4, 6, 8, 14, 15, 17, 21, 22, 24, drawn to a method of using a nucleic acid sequence encoding a protein that targets TRPC3 to increase TRPC3 expression/activity, classified in gene therapy and inhibitor RNA classes and subclasses. 
IV. Claims 1-4, 6, 8, 14-17, 21, 22, 24, drawn to a method of using a nucleic acid sequence encoding a protein that targets TRPC3 to decrease TRPC3 expression/activity, classified in gene therapy and inhibitor RNA classes and subclasses. 
V. Claims 1, 3, 4, 6, 8, 14, 15, 17, 21, 22, 24, drawn to a method of using inhibitory RNA that targets TRPC3 to increase TRPC3 expression/activity, classified in gene therapy and inhibitor RNA classes and subclasses. 
VI. Claims 1-4, 6, 8, 14-17, 21, 22, 24, drawn to a method of using inhibitory RNA that targets TRPC3 to decrease TRPC3 expression/activity, classified in gene therapy and inhibitor RNA classes and subclasses. 
. Claims 1, 3, 4, 6, 8, 14, 15, 17, 21, 22, 24, drawn to a method of using a small molecule that targets TRPC3 to increase TRPC3 expression/activity, classified in various classes and subclasses.
VIII. Claims 1-4, 6, 8, 14-17, 21, 22, 24, drawn to a method of using a small molecule that targets TRPC3 to decrease TRPC3 expression/activity, classified in various classes and subclasses.

IX. Claims 1, 3, 4, 6, 8, 9, 11, 12, 14, 15, 17, 21, 22, 24, drawn to a method of using a protein that targets a pathway gene upstream or downstream of TRPC3 to increase TRPC3 expression/activity, classified in 530.
X. Claims 1-4, 6, 8-12, 14-17, 21, 22, 24, drawn to a method of using a protein that targets a pathway gene upstream or downstream of TRPC3 to decrease TRPC3 expression/activity, classified in 530.
XI. Claims 1, 3, 4, 6, 8, 9, 11, 12, 14, 15, 17, 21, 22, 24, drawn to a method of using a nucleic acid sequence encoding a protein that targets a pathway gene upstream or downstream of TRPC3 to increase TRPC3 expression/activity, classified in gene therapy and inhibitor RNA classes and subclasses. 
XII. Claims 1-4, 6, 8-12, 14-17, 21, 22, 24, drawn to a method of using a nucleic acid sequence encoding a protein that targets a pathway gene upstream or downstream of TRPC3 to decrease TRPC3 expression/activity, classified in gene therapy and inhibitor RNA classes and subclasses. 
XIII. Claims 1, 3, 4, 6, 8, 9, 11, 12, 14, 15, 17, 21, 22, 24, drawn to a method of using inhibitory RNA that targets a pathway gene upstream or downstream of TRPC3 to , classified in gene therapy and inhibitor RNA classes and subclasses. 
XIV. Claims 1-4, 6, 8-12, 14-17, 21, 22, 24, drawn to a method of using inhibitory RNA that targets a pathway gene upstream or downstream of TRPC3 to decrease TRPC3 expression/activity, classified in gene therapy and inhibitor RNA classes and subclasses. 
XV. Claims 1, 3, 4, 6, 8, 9, 11, 12, 14, 15, 17, 21, 22, 24, drawn to a method of using a small molecule that targets a pathway gene upstream or downstream of TRPC3 to increase TRPC3 expression/activity, classified in various classes and subclasses.
XVI. Claims 1-4, 6, 8-12, 14-17, 21, 22, 24, drawn to a method of using a small molecule that targets a pathway gene upstream or downstream of TRPC3 to decrease TRPC3 expression/activity, classified in various classes and subclasses.

XVII. Claims 18-20, drawn to a method of using a transgenic mouse model of Alzheimer’s disease to screen for compound that modulate TRPC3 expression/activity. 


The inventions are independent or distinct, each from the other because:
Inventions I-XVII are directed to related methods of modulating TRPC3 expression/activity. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

The concept of an “agent” in the independent claims encompasses using a protein, nucleic acid, or small molecule to modulate TRPC3 expression/activity as required in claim 8, 14, 20; however, the specification does not disclose using the inventions together. Moreover, the inventions have different designs and modes of operation. Therefore, the inventive concepts of using a protein, nucleic acid, or small molecule to modulate TRPC3 expression/activity as broadly encompassed by the “agent” in the independent claims are materially distinct and separate. 
The concept of an “agent” that modulates TRPC3 expression/activity in the independent claims also encompasses an “agent” that modulates TCPC3 itself or “a product encoded by a pathway gene upstream or downstream from TRPC3” (claim 9, 10); however, the specification does not disclose using the inventions together.  The inventions have different designs, modes of operation, and function because they target proteins other than TRPC3, each of which have unique structures/functions – they are not necessarily limited to regulating TRPC3 function. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

If applicants elect Group I, II, IX or X: 
Using a protein that targets TRPC3 or a protein encoded by a “pathway gene upstream or downstream from TRPC3” as encompassed by Groups I, II, IX, X is generic to an antibody that binds TRPC3, an antibody that binds a protein encoded by a “pathway gene upstream or downstream from TRPC3”, a receptor tyrosine kinase-activated phosphatidylinositol second messenger system protein, a G-protein coupled receptor, or any of a number of other proteins. Applicants must choose a single, specific protein for examination. 

If applicants elect Group III, IV, XI or XII: 
Using a nucleic acid sequence encoding a protein that targets TRPC3 or a protein encoded by a “pathway gene upstream or downstream from TRPC3” as encompassed by Groups III, IV, XI or XII is generic to a nucleic acid sequence encoding an antibody that binds TRPC3, an antibody that binds a protein encoded by a “pathway gene upstream or downstream from TRPC3”, a receptor tyrosine kinase-activated phosphatidylinositol second messenger system protein, a G-protein coupled receptor, or any of a number of other proteins. Applicants must choose a nucleic acid sequence encoding a single, specific protein for examination. 

If applicants elect Group V, VI: 


If applicants elect Group XIII, XIV: 
Using iRNA that inhibits a protein encoded by a “pathway gene upstream or downstream from TRPC3” as encompassed by Groups XIII, XIV encompasses using iRNA that inhibits any protein in any TRPC3 pathway. Applicants must choose an iRNA that inhibits a specific “pathway gene upstream or downstream from TRPC3”.

If applicants elect Group VII, VIII, XV, XVI: 
Using a small molecule that targets TRPC3 as encompassed by Groups VII, VIII, XV, XVI is generic to any of a number of small molecules. Applicants must choose a single small molecule for examination.

If applicants elect Group XVII, no species election is required. 

 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

And the disclosure does not teach using proteins, nucleic acid sequences encoding proteins, iRNA, and small molecule together. 
The burden required to search and examine the groups together would be undue. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632